ADVISORY ACTION CONTINUATION SHEET
This second Advisory Action addresses U.S. Application No. 16/524,820 (hereinafter “instant reissue application”), which is a reissue application of U.S. Application No. 14/224,910 (hereinafter “910 Application”), entitled “SEMICONDUCTOR INTEGRATED CIRCUIT”, which issued as U.S. Patent No. 9,024,662 (hereinafter “662 Patent”), issued May 5, 2015. 

Examiner acknowledges and has considered an after final action response filed September 3, 2021 (hereinafter the “September 2021 Response”) in response to a first Advisory action mailed August 3, 2021 (hereinafter the “August 2021 Advisory”).  

The September 2021 Response has overcome a double patenting rejections.  The Terminal Disclaimer filed together with the September 2021 Response (hereinafter “September 2021 TD”) has been considered.  The rejection of claim 22-23 on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of U.S Patent No. RE47629; or over claims 1-2 of U.S Patent No. 7,944,243; or over claims 1-2 of U.S Patent No. 7,750, 681 will be withdrawn as necessitated by the September 2021 TD. 

However, a statement under 37 C.F.R §3.73( c) (hereinafter “3.73 Statement”) and a power of attorney (hereinafter “the power of attorney”) 
1/ The 3.73 Statement does not completely identify Reel/Frame number of an assignment record.  A copy of a recorded assignment document (or Reel/Frame number) from Sony Corporation to Sony Group Corporation is lacking, thus, the assignee has not provided evidence of ownership.  An attachment attached to the 3.73 Statement is not seen to provide the Reel /Frame number for the assignment record, thus cannot be considered as the assignment document.  Therefore, Applicant is required to provide a new statement under 37 C.F.R §3.73(c ) properly identifying the assignment records.
2/  The power of attorney is not proper because the power of attorney appears to be signed by Sony Group Corporation.  According to 37 CFR §3.73 the assignee must establish its ownership. However, due to lacking the copy of the recorded assignment document (or Reel/Frame number) from the Sony Corporation to the Sony Group Corporation, the Sony Group Corporation does not having authority to sign on behalf of the organization. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               

Conferees: 
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992